DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-22 are pending.
Response to Arguments
The rejection of claim 22 under 35 U.S.C. 101 is withdrawn due to applicant’s amendments to the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				     Allowable Subject Matter
Claims 1-6, 8-22 are allowed.
       Reason for allowance
The invention defined in claims 1, 15 and 22 are not suggested by the prior art of record. 
The prior art of record (in particular, Witchey; Nicholas J. et al. US 20180082043 A1, 
Collomb; Jean-Michel et al. US 20120117022 A1, Steffey; Kenneth et al. US 20200019717 A1, Koutyrine; Oleg et al. US 20180307514 A1, Flisakowski; Shawn Patrick et al. US 20110107320 A1, Bhogal; Kulvir S. et al. US 20090210324 A1, Lobo; Charles H. et al. US 20200059363 A1, Weldemariam; Komminist et al. US 20200007322 A1, SCHULER; FRANCESCA et al. US 20190287200 A1, Levy; Gil et al. US 20180288145 A1, OZDEMIR; Hasan Timucin et al. US 20080201277 A1 and Kanabar; Mitalkumar G. et al. US 20150207645 A1) singly or in combination does not “providing a database for storing meta-data that describes steps in a workflow and an order of the steps in the workflow, the meta-data comprising for each of the steps:
a description of an input data file for the step;
a description of a transaction performed at the step; and
a description of an output data file generated by the step based at least in part on applying the transaction to the input data file;
a time stamp of a time of an update to the output data file;
an identifier of a person or processor initiating the update; and
a pointer to a location of the output data file;” and similar limitations of independent claims 15 and 22 in combination with the other claimed features as a whole.
Therefore independent claims 1, 15 and 22 are allowed.
Dependent claims 2-6, 8-14 and 16-21 are also allowed based on their dependencies on independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493